DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to communications filed 7/30/2020.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Drawings
The drawings are objected to because the reference numeral 22 of FIG. 3 refers to an unlabeled component; reference numeral 22 is previously used in FIG. 1 to refer to a component labeled "Memory Management Processor;" in FIG. 2, reference numeral 22 is used to refer to a component labeled "Memory Management Processer."  Since the same reference numeral (22) is used in multiple figures to label what appear to be different components, the Examiner has been unable to determine if the drawings consistently refer to a same component (a "Memory Management Processor") with a same reference numeral (22).  For the sake of examination, the Examiner has interpreted reference numeral 22 in each of FIG. 1, FIG. 2, and FIG. 3 to refer to a same   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informality: dependent claim 14 recites "…wherein the IO operation size is at least one of: 128k, 64k, and 16k" (dependent claim 14, lines 1-2).  The Examiner is uncertain as to the meaning of "k" in the recitation of "…wherein the IO operation size is at least one of: 128k, 64k, and 16k" in dependent claim 14.  For the sake of examination, the Examiner has interpreted "k" to mean kilobytes, 64 kilobytes, and 16 kilobytes".  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the inventions of claims 1-10 appear to be directed to software per se, which is not patentable.  Independent claim 1 recites "[a]n apparatus comprising a memory and at least one processor configured to: dynamically partition and size one or more global caches into one or more cache partitions based on anticipated input/output (IO) workloads" (independent claim 1, lines 1-5).  The Examiner notes that "a memory and at least one processor" do not appear to be limited to hardware components: "at least one processor" may be, without limitation, "…any one of a variety of proprietary or commercially available single or multi-processor system, such as an Intel-based processor, or other type of commercially available processor able to support traffic in accordance with each embodiment and application;" and "a memory" may be, without limitation, a "cache memory," a "flash memory," a "volatile memory," or a "persistent memory."  Since "a memory and at least one processor" are described using open-ended, non-limiting language, it is reasonable per se).

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program 
Applicant has two choices with respect to this invitation:
Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2015/0339229 ("Zhang") in view of non-patent literature "Improving Cache Performance Using Read-Write Partitioning" ("Khan").
As per claim 1, Zhang substantially teaches an apparatus comprising a memory and at least one processor configured to:
a memory and at least one processor:
dynamically partition and size one or more global caches into one or more cache partitions based on input/output (IO) workloads:
Zhang does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Khan teaches improving cache performance using read-write partitioning.
As per claim 1, Khan particularly teaches:
partition and size one or more caches into one or more cache partitions based on anticipated input/output (IO) workloads: (Khan, page 1, column 1, section "Abstract;" and page 4, column 2, section "3. Read-Write Partitioning (RWP)," to page 6, column 2, section "3.3. Summary," where the RWP system of Khan dynamically sizes partitions of cache for read operations and write operations based on expected (i.e., anticipated) behavior of an application in terms of reading and writing amounts of data.  Partitions may grow and shrink based on whether an application performs more reads than writes, an approximately equal balance of reads and writes, or more writes than reads (i.e., anticipated I/O workload).  Khan therefore particularly teaches partition and size one or more caches into one or more cache partitions based on anticipated input/output (IO) workloads).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Khan and Zhang before them before the instant application was effectively filed, to modify the system of Zhang to include the principles of Khan of partitioning cache based on reads and writes.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance in multi-core 
As per claim 2, the rejection of claim 1 is incorporated, and Khan further particularly teaches.
wherein the one or more cache partitions are partitioned along at least two dimensions, wherein a first dimension corresponds to an input/output (IO) operation type and a second dimension corresponds to an IO size:
As per claim 3, the rejection of claim 2 is incorporated, and Khan further particularly teaches:
wherein the IO operation type includes at least one of: a read operation and a write operation: (Khan, page 1, column 1, section "Abstract;" and page 4, column 2, section "3. Read-Write Partitioning (RWP)," to page 6, column 2, section "3.3. Summary," where the RWP system of Khan dynamically sizes partitions of cache for read operations and write operations based on expected (i.e., anticipated) behavior of an application in terms of reading and writing amounts of data.  Partitions may grow and shrink based on whether an application performs more reads than writes, an approximately equal balance of reads and writes, or more writes than reads (i.e., anticipated I/O workload).  The Examiner notes that the cache of Khan is divided into partitions of a given size based on reads and writes (i.e., based on IO operation type) and sized to accommodate read and write data (i.e., an IO size).  Khan therefore particularly teaches wherein the IO operation type includes at least one of: a read operation and a write operation).
As per claim 4, the rejection of claim 2 is incorporated, and Khan further particularly teaches further configured to:
portion the IO operations into one or more bins, wherein the bins are sized based on anticipated IO operation sizes: (Khan, page 1, column 1, section "Abstract;" and page 4, column 2, section "3. Read-Write Partitioning (RWP)," to page 6, column 2, section "3.3. Summary," where the RWP system of Khan 
As per claim 11, Zhang substantially teaches a method comprising:
dynamically partitioning and sizing one or more global caches into one or more cache partitions based on input/output (IO) workloads: (Zhang, Abstract; FIG. 6, reference numerals 21, 22, 23, and 24; and paragraphs 0064-0073, where cache sector allocation control module 23 of computation node 300 (e.g., computation node 300a) changes the sector division ratio of the cache memory by, for example, rewriting a value of a sector configuration register which manages the maximum number of ways for each sector (i.e., each partition) of cache.  The sector division ratio of the cache memory may be calculated based on a plurality of jobs executed by computation node 300 (e.g., computation node 300a); in other words, the division (i.e., partitioning) of cache is performed based on a calculated data amount access behavior for L2 cache m2 of an execution job (i.e., 
Zhang does not appear to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Khan teaches improving cache performance using read-write partitioning.
As per claim 11, Khan particularly teaches:
partition and size one or more caches into one or more cache partitions based on anticipated input/output (IO) workloads: (Khan, page 1, column 1, section "Abstract;" and page 4, column 2, section "3. Read-Write Partitioning (RWP)," to page 6, column 2, section "3.3. Summary," where the RWP system of Khan dynamically sizes partitions of cache for read operations and write operations based on expected (i.e., anticipated) behavior of an application in terms of reading and writing amounts of data.  Partitions may grow and shrink based on whether an application performs more reads than writes, an approximately equal balance of reads and writes, or more writes than reads (i.e., anticipated 
It would have been obvious to a person having ordinary skill in the art, having the teachings of Khan and Zhang before them before the instant application was effectively filed, to modify the system of Zhang to include the principles of Khan of partitioning cache based on reads and writes.
The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance in multi-core systems by implementing techniques of RWP to eliminate less-critical write-only lines from cache, leaving more room for critical read lines (Khan, page 10, column 2, paragraph beginning with "[w]e analyzed the sensitivity…").  
As per claim 12, the rejection of claim 11 is incorporated, and the Examiner notes that the language of dependent claim 12 is substantially similar to the language of dependent claim 2.  Dependent claim 12 is therefore rejected using the same references and reasoning as applied in the above rejection of dependent claim 2.
As per claim 13, the rejection of claim 12 is incorporated, and the Examiner notes that the language of dependent claim 13 is substantially similar to the language of dependent claim 4.  Dependent claim 13 is therefore rejected using the same references and reasoning as applied in the above rejection of dependent claim 4.

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2015/0339229 ("Zhang") in view of non-patent literature "Improving Cache Performance Using Read-Write Partitioning" ("Khan") and further in view of USPGPUB 2010/0064205 ("Moyer").
As per claim 5, the rejection of claim 2 is incorporated, and Zhang further substantially teaches further configured to:
provision a first set and a second set of the one or more partitions to cache write IO operations: (Zhang, Abstract; FIG. 6, reference numerals 21, 22, 23, and 24; and paragraphs 0064-0073, where cache sector allocation control module 23 of computation node 300 (e.g., computation node 300a) changes the sector division ratio of the cache memory by, for example, rewriting a value of a sector configuration register which manages the maximum number of ways for each sector (i.e., each partition) of cache.  The sector division ratio of the cache memory may be calculated based on a plurality of jobs executed by computation node 300 (e.g., computation node 300a); in other words, the division (i.e., partitioning) of cache is performed based on a calculated data amount access behavior for L2 cache m2 of an execution job (i.e., a data access workload).  The Examiner notes that L2 cache m2 that may be divided and resized by cache sector allocation control module 23 of computation node 300 (e.g., computation node 300a) is a global cache for computation node 300 (e.g., computation node 300a) in that L2 cache m2 is the only L2 cache for computation node 300 (e.g., computation node 300a) and is shared by L1 cache ma and L1 cache mb; L2 
Neither Zhang nor Khan appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Moyer teaches selective cache way mirroring.
As per claim 5, Moyer particularly teaches:
wherein the second set of the partitions are mirrored cache partitions of the first set: (Moyer, Abstract; and paragraphs 0022, where the system of Moyer implements a cache that comprises mirrored way pairs and non-mirrored ways.  The mirrored way pairs store cache data redundantly such that a first way of the mirrored way pair stores original data while a second way of the mirrored way pair stores a redundant copy of the original data stored by the first way.  Moyer therefore particularly teaches wherein the second set of the partitions are mirrored cache partitions of the first set).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Moyer, Khan, and Zhang before them before the instant 
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance and reliability by implementing mirroring of cache data to allow for a straightforward method of multi-bit error detection and possible correction without requiring a read-modify-write operation when updating a portion of cache storage protected by a set of protection bits (Moyer, paragraph 0022).
As per claim 6, the rejection of claim 5 is incorporated, and Moyer further particularly teaches further configured to:
provision a third set of the one or more cache partitions as unmirrored caches adapted to cache read IO operations: (Moyer, Abstract; and paragraphs 0022, where the system of Moyer implements a cache that comprises mirrored way pairs and non-mirrored ways.  The Examiner notes that a line of cache. such as a non-mirrored way of the cache of Moyer, may store data for read operations or write operations and is thus by definition adapted to store data for read operations.  Moyer therefore particularly teaches provision a third set of the one or more cache partitions as unmirrored caches adapted to cache read IO operations).
As per claim 7,
provision each of the first, second, and third sets of partitions with one or more cache bins, wherein each bin is a unit of memory smaller than a partition: (Zhang, Abstract; FIG. 6, reference numerals 21, 22, 23, and 24; and paragraphs 0064-0073, where cache sector allocation control module 23 of computation node 300 (e.g., computation node 300a) changes the sector division ratio of the cache memory by, for example, rewriting a value of a sector configuration register which manages the maximum number of ways for each sector (i.e., each partition) of cache.  The sector division ratio of the cache memory may be calculated based on a plurality of jobs executed by computation node 300 (e.g., computation node 300a); in other words, the division (i.e., partitioning) of cache is performed based on a calculated data amount access behavior for L2 cache m2 of an execution job (i.e., a data access workload).  The Examiner notes that L2 cache m2 that may be divided and resized by cache sector allocation control module 23 of computation node 300 (e.g., computation node 300a) is a global cache for computation node 300 (e.g., computation node 300a) in that L2 cache m2 is the only L2 cache for computation node 300 (e.g., computation node 300a) and is shared by L1 cache ma and L1 cache mb; L2 cache m2 is thus a shared, global cache with respect to L1 cache ma and L1 cache mb.  Sectors of shared cache memory of Zhang may comprise one or more ways (i.e., bins) in accordance with reusability level of data.  The Examiner notes that since a sector may comprise one or more ways (i.e., one or more bins), a cache that comprises three sectors (i.e., a first sector, a second sector, and a third sector) would 
As per claim 8, the rejection of claim 7 is incorporated, and Khan further particularly teaches further configured to:
assign each IO operation of an IO workload to one or more of the partitions based on a similarity between a size of each IO operation and the configured caching IO operation size of each partition: (Khan, page 1, column 1, section "Abstract;" and page 4, column 2, section "3. Read-Write Partitioning (RWP)," to page 6, column 2, section "3.3. Summary;" and page 10, column 2, section "6.3. Storage Overhead," to page 11, column 1, section "6.4. Summary,"  where the RWP system of Khan dynamically sizes partitions of cache for read operations and write operations based on expected (i.e., anticipated) behavior of an application in terms of reading and writing amounts of data.  Partitions may grow and shrink based on whether an application performs more reads than writes, an approximately equal balance of reads and writes, or more writes than reads (i.e., anticipated I/O workload).  The system of Khan uses up to 16,384 2-bit saturating counters to classify (i.e., cluster) IO accesses from IO workloads that result in read hits; since partitions are grown or shrunk based on behavior (e.g., size of read hit or read miss) of a workload, partitions are sized based on an amount of data that is stored or returned for read hits or read missed.  Khan 
As per claim 9, the rejection of claim 7 is incorporated, and Khan further particularly teaches  further configured to:
anticipate IO workloads of each of the partitions using one or more machine learning techniques: (Khan, page 10, column 2, section "6.3. Storage Overhead," paragraph 1, where the system of Khan uses a predictor to anticipate workload behavior; the predictor may be trained to learn (i.e., anticipate) access behavior (i.e., IO workload).  Khan therefore particularly teaches anticipate IO workloads of each of the partitions using one or more machine learning techniques). 
As per claim 10, the rejection of claim 9 is incorporated, and Khan further particularly teaches further configured to:
cluster the anticipated IO workload into groups of IO operations corresponding to the first and second dimensions; determine cache sizes required to cache each of the groups of IO operations; and partition and size the one or more global caches into the one or more cache partitions based on the groups of IO operations and determined sizes: (Khan, page 1, column 1, section "Abstract;" and page 4, column 2, section "3. Read-Write Partitioning (RWP)," to page 6, column 2, section "3.3. Summary;" and page 10, column 2, section "6.3. Storage Overhead," to page 11, column 1, section "6.4. Summary,"  where the RWP system of Khan dynamically sizes partitions of cache for read operations and 
As per claim 15, the rejection of claim 12 is incorporated, and the Examiner notes that the language of dependent claim 15 is substantially similar to the language of dependent claim 5.  Dependent claim 15 is therefore rejected using the same references and reasoning as applied in the above rejection of dependent claim 5.
As per claim 16,
As per claim 17, the rejection of claim 16 is incorporated, and the Examiner notes that the language of dependent claim 17 is substantially similar to the language of dependent claim 7.  Dependent claim 17 is therefore rejected using the same references and reasoning as applied in the above rejection of dependent claim 7.
As per claim 18, the rejection of claim 17 is incorporated, and the Examiner notes that the language of dependent claim 18 is substantially similar to the language of dependent claim 8.  Dependent claim 18 is therefore rejected using the same references and reasoning as applied in the above rejection of dependent claim 8.
As per claim 19, the rejection of claim 17 is incorporated, and the Examiner notes that the language of dependent claim 19 is substantially similar to the language of dependent claim 9.  Dependent claim 19 is therefore rejected using the same references and reasoning as applied in the above rejection of dependent claim 9. 
As per claim 20, the rejection of claim 19 is incorporated, and the Examiner notes that the language of dependent claim 20is substantially similar to the language of dependent claim 10.  Dependent claim 20 is therefore rejected using the same references and reasoning as applied in the above rejection of dependent claim 10.

Claim 14 is rejectedUSPGPUB 2015/0339229 ("Zhang") in view of non-patent literature "Improving Cache Performance Using Read-Write Partitioning" ("Khan") and further in view of U.S. Patent 9,135,123 ("Armangau").
As per claim 14, the rejection of claim 12 is incorporated, but neither Zhang nor Khan appears to explicitly teach the other limitations of this claim beyond those taught above; however, in an analogous art, Armangau teaches managing global data caches for file system.
As per claim 14, Armangau particularly teaches:
wherein the IO operation size is at least one of: [128k, 64k, and 16k: (Armangau, column 14, lines 22-48; and column 28, lines 62-67, where a buffer cache pool has a page size of 8 kilobytes.  While Armangau does not appear to explicitly teach that the buffer cache pool page size is 16 kilobytes, Armangau does teach that modification will become readily apparent; one such modification would be to use a page size of 16 kilobytes to match file system IO operations.  The modification would have been obvious because a person having ordinary skill in the art would be motivated to increase system performance by enabling IO operations performed by a file system to easily align with pages of cache.  Armangau therefore particularly teaches wherein the IO operation size is at least one of: 128k, 64k, and 16k).
It would have been obvious to a person having ordinary skill in the art, having the teachings of Armangau, Khan, and Zhang before them before the instant application was effectively filed, to modify the combination of Khan with Zhang to include the principles of Armangau of maintaining a pool of available cache. 
The modification would have been obvious because a person having ordinary skill in the art would have been motivated to increase system performance by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135